*573Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was implicated in an attack upon an inmate who was assaulted and cut on the cheek. As a result, he was charged in two misbehavior reports with possessing a weapon, assaulting an inmate, fighting and engaging in violent conduct. He was found guilty of the charges contained in both reports following a tier III disciplinary hearing and the determination was later affirmed on administrative appeal. This CPLR article 78 proceeding ensued.
We confirm. The misbehavior reports, together with the correction officers’ testimony and the confidential information considered by the hearing officer in camera, provide substantial evidence supporting the determination of guilt (see Matter of McCain v Goord, 19 AD3d 910 [2005]; Matter of Dukes v Goord, 16 AD3d 747, 747 [2005]). Petitioner’s denial of any wrongdoing and claim that the weapon, which was eventually recovered in a garbage can, could have belonged to any inmate presented a credibility issue for the hearing officer to resolve (see Matter of Santiago v Goord, 11 AD3d 845, 846 [2004]). Moreover, we find no merit to petitioner’s challenge to the timely completion of the hearing based upon the hearing officer’s late acquisition of an extension due to the unavailability of clerical staff. The hearing was adjourned numerous times to accommodate petitioner’s request for many witnesses and he did not object to this extension until all of his witnesses had testified and the hearing was complete. Inasmuch as the time requirements within which to conclude a hearing are directory and petitioner was not prejudiced, we find no basis for disturbing the determination (see Matter of Dukes v Goord, supra at 747-748; Matter of Granger v Goord, 6 AD3d 902 [2004]). Petitioner’s remaining contentions have either not been preserved for our review or are lacking in merit.
Cardona, P.J., Peters, Spain, Rose and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.